DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application filed on March 29, 2019, in which claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement filed on March 29, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term " substantially" in claims 5 12 and 19 is a relative term which renders the claim indefinite.  The term " substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to amend the claims for such term stated above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, the claims recite a method, system a computer product comprising a combination of concrete devices (memory, processor and display), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, claims 1, 8 and 15 recites, obtaining…; storing…; employing…; and delivering…,  The limitation of obtaining an object model data object.., as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer component. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining” in the context of this claim encompasses to data gathering. The limitation of employing the obtained object model data object to determine whether the data is stored in the cache, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but the recitation of generic computer components. For example, “employing” in the context of this claim encompasses the user making an analysis based on the data gathering.
Therefore, the claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, 
This judicial exception is not integrated into a practical application. In particular, the claim recites a memory, a display, a processor for processing control path data in a storage array. The memory, processor, and delivering are recited at a high level of generality and recited so generically that the represent no more than mere instructions to apply the judicial exception on a computer( see MPEP 2106.05(f).
	Claim 1 includes limitations or elements or additional information that are sufficient to amount to no more than mere instructions to apply the judicial exception which cannot integrate a judicial exception into a practical application or provide an inventive concept. The same analysis applies here in 2B, that is, mere instructions to apply a judicial exception, it cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Thus, claim 1 is ineligible under 35 USC 101.
Apply the same analysis to the dependent claims 2-7. Claims 2-7, according to the above analysis, are mental processes, grouping of abstract idea. Thus, claims 2-7 are ineligible under 35 USC 101.
Claim 8 includes limitations or elements or additional information that are sufficient to amount to no more than mere instructions to apply the judicial exception which cannot integrate a judicial exception into a practical application or provide an inventive concept. The same analysis applies here in 2B, that is, mere instructions to apply a judicial exception, it cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Thus, claim 8 is ineligible under 35 USC 101.

Claim 15 includes limitations or elements or additional information that are sufficient to amount to no more than mere instructions to apply the judicial exception which cannot integrate a judicial exception into a practical application or provide an inventive concept. The same analysis applies here in 2B, that is, mere instructions to apply a judicial exception, it cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Thus, claim 15 is ineligible under 35 USC 101.
Apply the same analysis to the dependent claims 16-20. Claims 16-20, according to the above analysis, are mental processes, grouping of abstract idea. Thus, claims 16-20 are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal et al., (hereinafter “Mandal”) US 2003/0088713 in view of Mullins et al., (hereinafter “Mullins”) US 2004/0123048.
As to claim 1, Mandal discloses a method for processing control path data in a storage array, comprising:
 cache memory to determine if the requested data is stored there);
storing said OM data object in a cache using one or more facade data classes (see [0004], if the data is not in the cache memory, add the retrieved data to the cache memory at that time so that it will be available if requested again using data caching management façade));
employing a refresh service to listen to refresh events that impact a validity of said OM data object (see [0055] and [0066] and [0067], getting the current polling interval or the time interval at which the SCM management facade will refresh the internal data and check the state of the cache service,); and
delivering said OM data object from said cache upon a subsequent user request if said OM data object remains in said cache at a time of said subsequent user request (see [0004], The retrieved data may be added to the cache memory at that time so that it will be available if requested again).
However, Mandal does not explicitly disclose the claimed wherein said OM data object is evicted from said cache when said validity of said OM data object is impacted by one of said refresh events.
Meanwhile, Mullins discloses the claimed “wherein said OM data object is evicted from said cache when said validity of said OM data object is impacted by one of said refresh events” (see [0257], CB_INVALIDSTATE_ERROR means the whole CBFacade instance is compromised and there is no way to bring the object graph back to a consistent state and the application calls to reset, which is clear all runtime cache and object graph contents).


As to claim 2, the combination of Mandal and Mullins discloses the invention as claimed. In addition, Mullins discloses the method of claim 1, wherein said facade data classes are generated from an application object model using code generation techniques See [0013], the façade interface and the object programming API designed to control the CocoBase O/R software tools program components, to provide coordinated object graft and data persistence). is used to coordinate relational data system 

As to claim 3, the combination of Mandal and Mullins discloses the invention as claimed. In addition, Mullins discloses the method of claim 2, wherein said facade data classes are transparent to a user (see [0311], open a CocoBase CBFacade Transparent Persistence connection).

As to claim 4, the combination of Mandal and Mullins discloses the invention as claimed. In addition, Mullins discloses the method of claim 1, wherein said facade data classes employ weak garbage collection references (see [0270], The CBFacade seems to handle references to objects and the consequences does the CBFacade have related to garbage collection and to whether does it hold weak references).
substantially minimum necessary cache eviction (see [0027], and [0144], unit notification system that sends message to user caches and contains updated unit of data when any unit of data or object is updated in a user caches and persisted to a primary data source the UNS send a message to all other user caches that may exist and contain the updated unit of data or object to register in the user cache)..

As to claim 6, the combination of Mandal and Mullins discloses the invention as claimed. In addition, Mullins discloses the method of claim 1, wherein any subsequent access to an evicted OM data object triggers a call to repopulate the cache with the evicted OM data object (see [0247], What this property actually does is to set a cocobase transaction not to buffer insert calls, but send them directly to the jdbc layer instead. This way, an new object can have its primary key fields populated right away and be able to establish database key relationships with linked objects).

As to claim 7, the combination of Mandal and Mullins discloses the invention as claimed. In addition, Mullins discloses the method of claim 1, further comprising the step of storing relationship objects for each user in said cache (see [both a relational data source and an object programming environment involves coordinating, updating and synchronizing both a relational database structure and an object model or models that represent relationships between objects and data, objects and objects, objects and metadata).


As claims 15-20, claims 15-20 are computer program product having stored therein instructions for executing the method of claims 1-7. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0040103 (this is involves in combining code defining behavior of an extensible application with a mobile application framework, wherein the configuration files are uploaded to a mobile platform server for storage, a compiled code is uploaded to the platform server for distribution to the devices, wherein the configuration files are altered to alter an aspect of the extensible application and the altered configuration files are uploaded to the mobile platform server for storage).
US 2015/0040104 (this is involves adding mobile application framework to metadata-driven application, wherein the configuration files are updated to include tiles comprising a user interface element or screen view, and tile is embedded other nested tiles within it, for updating the metadata-driven mobile application without recompiling).
US 2006/0269148 (this is involves in assembling a coded data structure having identifying data and a set of fields, where each field has a value of an item of financial data. The coded data structure in a data stream is transmitted to recipients. The recipients are provided with 
US 2005/0120332 (this is involves in business level objects and the application level objects at different levels of abstraction, are correlated. The source data comprising application related data and operational data, are associated with indications for both application level objects and business level objects and are stored. The stored data is displayed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.







/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            January 29, 2021